

EXHIBIT 10.1







THIS EMPLOYMENT AGREEMENT ("Agreement") is entered into as of May 8, 2019 (the
"Effective Date"), by and between MICHAEL MAGNUSSON (the "Executive"), JETFLEET
MANAGEMENT CORP., (the "JMC") and AEROCENTURY CORP. (“ACY” or the “Company”).
ACY, JMC and Executive may be referred to together as the "Parties." 


R E C I T A L S


A. Executive and JMC entered into an employment agreement dated September 1,
2016 (the “JMC Employment Agreement”) which provided for Executive’s employment
as Managing Director of JMC for a three-year term expiring on August 31, 2019. 
As part of Executive’s duties, Mr. Magnusson was to act as President of ACY,
which, at the time, was managed by JMC pursuant to a management contract.  At
all times during the JMC Employment Agreement, Executive was compensated solely
by JMC and not ACY.


B.  On October 1, 2018, ACY acquired JetFleet Holding Corp., the parent
corporation of JMC.


C. Executive, JMC, and ACY desire that effective as of the Effective Date, the
JMC Employment Agreement be terminated and replaced by this Agreement, and that
ACY employ Executive directly, and direct JMC to make the payroll payments set
forth herein.


NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the Parties, intending to be
legally bound, hereby agree as follows:


For ease of reference, this Agreement is divided into the following parts, which
begin on the pages indicated:


FIRST PART:  TERM OF EMPLOYMENT, DUTIES AND SCOPE, COMPENSATION AND BENEFITS
DURING EMPLOYMENT (Sections 1-5, beginning on page 2)


SECOND PART:  COMPENSATION AND BENEFITS IN CASE OF ACTUAL OR CONSTRUCTIVE
TERMINATION (Section 6, beginning on page 7)


THIRD PART:  SUCCESSORS, ARBITRATION, EXECUTIVE REPRESENTATIONS, MISCELLANEOUS
PROVISIONS, CODE SECTION 409A, SIGNATURE PAGE (Sections 7-10, beginning on page
7)


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





--------------------------------------------------------------------------------





FIRST PART:  TERM OF EMPLOYMENT, DUTIES AND SCOPE, COMPENSATION AND BENEFITS
DURING EMPLOYMENT


1.
Term of Employment



a.
Basic Rule.  ACY agrees to employ the Executive in the capacity of President and
the Executive agrees to such employment.  Executive's employment with ACY on the
terms set forth herein shall begin on the Effective Date.  Upon the Effective
Date, the JMC Employment Agreement shall be of no further force and effect, and
the termination of such Agreement pursuant to the terms of this Agreement shall
not entitle Executive or JMC to any remedies for termination or breach as set
forth in the JMC Employment Agreement.



b.
Initial Term. ACY agrees to continue the Executive's employment, and the
Executive agrees to remain in employment with ACY, from the Effective Date until
the earliest of:

i.
December 31, 2021 ("Initial Term Expiration Date"); or

ii.
The date of the Executive's death or when  the  Executive's  employment expires
or terminates pursuant to Subsections (c), (d), (e) or (f) below.



c.
Automatic Extensions.  The term and provisions of this Agreement shall
automatically extend for additional one-year periods if Executive remains
employed on and after the Initial Term Expiration Date, unless either party
notifies the other in writing to the contrary at least 90 days prior to the
applicable expiration that it, or he, does not want the term to so extend.  The
Initial Term, and if applicable, any automatic extensions pursuant to this
subsection (c) is hereinafter referred to as the "Employment Period."



d.
Termination By Company for Cause.  ACY may terminate the Executive's employment
at any time for Cause.  For all purposes under this Agreement, "Cause" shall
mean (1) a material breach by the Executive of his duties and responsibilities
as set forth under this Agreement, resulting from other than the Executive's
complete or partial incapacity due to physical or mental disability or
impairment, as defined in Section 1(e) below and except as otherwise prohibited
by law, (2)a willful act by the Executive that constitutes gross misconduct and
that is materially injurious to ACY, a customer of the Company or an employee,
officer, shareholder or affiliate of the Company, (3) a willful breach by the
Executive of a material provision of this Agreement, (4) a material violation by
the Executive of one of ACY’s General Standards of Conduct as set forth in the
JMC Employment Handbook (as defined in 2(c) below) and, as adopted by ACY, (5)
Executive’s material or habitual neglect of Executive’s duties under this
Agreement, including, but not limited to, Executive’s intentional or grossly
negligent failure to perform reasonably assigned duties; or (6) a material and
willful  violation of a federal or state law or regulation applicable to the
business of ACY that is materially and demonstrably injurious to ACY.  No act,
or failure to act, by the Executive shall be considered "willful" unless
committed without good faith and without a reasonable belief that the act or
omission was in ACY’s best interest.  However, if such Cause is reasonably
curable, ACY shall not terminate the Executive's employment hereunder unless ACY
first gives written notice of its intention to terminate and of the grounds for
such termination, and Executive has not, within sixty (60) days following
receipt of notice, cured such Cause.  In the event of a termination for Cause by
ACY, Executive shall be entitled to receive his salary and benefits through the
date of termination.  For avoidance of doubt, ACY will use best efforts to
timely and contemporaneously inform Executive of any material or habitual
neglect of Executive’s duties under this Agreement, including, but not limited
to, Executive’s intentional or grossly negligent failure to perform reasonably
assigned duties.



e.
Termination by ACY for Disability. ACY may terminate the Executive's employment
for Disability by giving the Executive written notice.  For all purposes under
this Agreement, "Disability" shall mean, unless otherwise required by law, any
physical or mental incapacitation that results in Executive's inability to
perform his duties and responsibilities for ACY, as determined by the Board of
Directors of ACY, for a period in excess of 90 consecutive days or for more than
120 days during any consecutive 12 month period, except as otherwise required by
federal, state or local law.  Disability will be deemed to have occurred on the
120th day of such inability to perform.  In the event that the Executive resumes
the performance of substantially all of the Executive's duties under this
Agreement before the termination of the Executive's employment under this
Section becomes effective, the notice of termination shall automatically be
deemed to have been revoked.  In the event of a termination for Disability by
ACY, Executive shall be entitled to receive his salary and benefits through the
date of termination.



f.
Termination by Executive For Good Reason.  The Executive may terminate his
employment with ACY for Good Reason.  Termination by the Executive for "Good
Reason" shall mean one or more of the following undertaken without Executive’s
consent:  (i) there is a material and adverse change in Executive's position,
duties, responsibilities, or status, following a Change in Control or otherwise;
(ii) there is a material reduction in Executive's salary or benefits then in
effect, other than a reduction comparable to reductions generally applicable to
similarly situated employees of ACY, following a Change in Control or otherwise;
or (iii) the Company materially breaches this Agreement.  Executive agrees to
deliver to ACY written notice of his termination for Good Reason no later than
30 days after the occurrence of any such event in order for Executive's
termination for Good Reason to be effective hereunder; such termination for Good
Reason will not be effective until the 30th day following receipt of such
written notice by ACY and such termination shall not be deemed to be for "Good
Reason" hereunder unless the circumstance giving rise to Executive's Good Reason
remains uncured at the end of such 30-day period.  If Executive terminates this
Agreement for Good Reason, he is entitled to the payments described in Section 6
below.



For purposes of paragraph 1(f) of this Agreement, except as otherwise specified
herein, "Change in Control" means:  the consummation of: (1) a liquidation or
dissolution of the Company, (2) an agreement for the sale or disposition of or
all or substantially all of ACY’s assets, (3) a reorganization, merger or
consolidation of ACY with any other corporation, or (4) a similar transaction or
series of transactions involving ACY, however, if after any of the transactions
discussed in (1) through (4) of this Section 1(f) the Company's shareholders
immediately before the transaction continue to own at least a majority of the
voting securities of the new (or continued) entity immediately after the
transaction, then (1) through (4) of this Section 1(f) will not be considered a
Change in Control. 


2.
Duties and Scope of Employment.



a.
Scope. ACY agrees to employ the Executive for the Employment Period in the
position of President, and shall have the normal duties, responsibilities,
functions and authority of such position as directed by ACY’s Board of
Directors, including those set forth below, subject to the overall direction and
authority of the ACY Board of Directors.  Executive shall be given such duties,
responsibilities and authorities as are appropriate to his position including,
without limitation:

·
strategic planning and management of all aircraft acquisition, leasing and
remarketing activities of ACY and any other agreements entered into by ACY or
its subsidiaries for management of aircraft



·
overseeing the overall direction of Company growth through financing, business
development, strategic positioning, distribution, branding, and day to day
operations. Day to day operational duties include, but shall not be limited to,
having the final approval in the negotiations of all major contracts, hiring of
management and other employees, the creative and business direction of the
Company, and, working directly with the Company’s legal counsel, auditors, and
other senior management, consultants, brokers and vendors.



·
as President and Chief Executive Officer of ACY, reporting to the ACY Board of
Directors and assuming any responsibilities as designated by the ACY Board of
Directors, including review and execution of audit representation letters,
review and certification of ACY federal and/or state securities, stock exchange
and other administrative filings requiring  execution in Executive's capacity as
Chief Executive Officer of ACY; and filling and assuming duties of other officer
and director positions at the subsidiaries of ACY as directed by the Board of
Directors;



·
representing ACY at industry conferences worldwide; and



·
assisting in ACY debt and equity capital raising activities.



b.
Obligations.  During the Employment Period, the Executive shall devote such
business efforts and time to the business and affairs of ACY and its
subsidiaries as are needed to carry out his duties and responsibilities
hereunder, subject to the overall supervision of ACY’s Board of Directors, and
shall not accept other employment.  The foregoing shall not preclude Executive
from engaging in appropriate civic, educational, charitable or religious
activities or from devoting a reasonable amount of time to private investments
or from serving on the boards of directors of other entities, as long as such
activities and service are disclosed to the Chairman of the Board and do not
interfere or conflict with the Executive's responsibilities to ACY.  Executive
will perform his duties and responsibilities hereunder to the best of his
abilities in a diligent, trustworthy, businesslike and efficient manner and
shall comply with the Company’s policies and procedures in all material
respects.



c.
Employer Handbook.  Executive shall comply with and be subject to terms of the
JMC Employee Handbook, as may be amended from time to time with notice to all
employees at ACY’s discretion (the "Handbook"); provided, however, that terms
set forth in this Agreement that conflict with terms of the Handbook shall
supersede such terms in the Handbook.  Executive hereby acknowledges receipt of
such Handbook, and that he has read and reviewed the terms contained therein.



d.
Confidentiality Agreement.  Executive acknowledges that it has read, executed
and delivered, and will comply at all times with, the Confidentiality Agreement
in the form attached as Exhibit A hereto.



e.
Inventions and Patents.  Executive acknowledges that all inventions,
innovations, improvements, developments, methods, designs, analyses, drawings,
reports and all similar or related information (whether or not patentable) that
relate to ACY’s or any of its affiliates' actual or anticipated business,
research and development or existing or future products or services and that are
conceived, developed or made by Executive (1) in the course of Executive's
employment with ACY; or (2) during Executive's employment with ACY if related to
ACY’s actual or anticipated business, research and development ("Work Product"),
belong to ACY or such affiliate. Executive shall promptly disclose such Work
Product to ACY and perform all actions requested by ACY (whether during or after
the Employment Period) to establish and confirm such ownership (including,
without limitation, assignments, consents, powers of attorney and other
instruments). Any work product that constitutes a pre-existing invention
consistent with California Labor Code Sections 2870 and 2872 or other applicable
law is specifically excluded from this provision.  Executive agrees to disclose
any such work product prior to beginning employment with ACY and to complete the
appropriate forms.



f.
Additional Acknowledgments: Executive acknowledges that the provisions of
Sections 2 (d) and 2(e) are in consideration of: (i) employment with ACY and
(ii) additional good and valuable consideration as set forth in this Agreement.
Executive expressly agrees and acknowledges that the restrictions contained in
Sections 2(d) and 2(e) do not preclude Executive from earning a livelihood, nor
do they unreasonably impose limitations on Executive's ability to earn a living.
Executive acknowledges that he/she has carefully read this Agreement and has
given careful consideration to the restraints imposed upon Executive by this
Agreement.



3.
Compensation



a.
Base Salary. During the Employment Period, and as compensation for the
agreements made by Executive herein and the performance by the Executive of his
obligations hereunder, Executive shall earn compensation as set by the
Compensation Committee of the Board of Directors of ACY (“Comp Committee”).  On
the Effective Date and for the 2019 fiscal year of the Company, Executive shall
earn a base salary (“Base Salary”) at the annual rate of $375,000 (the "Initial
Base Salary").  Executive’s Base Salary rate for subsequent years shall be
determined by the Comp Committee in its sole discretion, but in no event shall
the Base Salary be less than $375,000.  The Base Salary specified in this
Section 3, together with any increases made in accordance with this Section 3,
is referred to in this Agreement as "Base Compensation".  Such Base Compensation
shall be payable in accordance with standard payroll procedures and shall be
subject to customary withholdings. 



b.
Bonus Compensation. Executive shall earn bonus compensation for any calendar
year as set forth in this subsection as follows:



i.
Upon mutual execution of this Agreement, Executive shall be paid a one-time lump
sum signing bonus of $75,000.  Executive shall be a participant in any executive
cash bonus/long term incentive compensation plan approved by the Board of
Directors for certain executive officers and key executives of the Company, with
such terms as negotiated in good faith between the Comp Committee and the
Executive, including provisions for accelerated vesting upon termination
following a Change in Control Provided that other executives under the
applicable bonus plan are eligible to receive and are paid a Fixed Bonus
(defined below) for the calendar year, Executive shall be entitled to such Fixed
Bonus under the following terms and conditions: (i) Executive must be employed
on or after September 30 of the qualifying calendar year in order to be eligible
for the Fixed Bonus for that year; if Executive’s employment terminates prior to
September 30 of the calendar year, regardless of the reason for termination,
Executive will not be entitled to the Fixed Bonus for that year; (ii) in the
event of a Qualifying Termination (as defined below) that occurs after September
30 but before December 31 of the calendar year, Executive shall be entitled to
receive a pro rata proportion (based on percentage of the calendar year that
Executive was employed with the Company) of the Fixed Bonus amount under such
bonus plan that he would have received had he been employed for the entire
calendar year; (iii) if Executive remains employed with the Company on December
31 of the calendar year, Executive will be entitled to receive his entire Fixed
Bonus amount for the calendar year regardless of whether Executive’s employment
terminates prior to the time of payout of the Fixed Bonus following the end of
the bonus plan year.   As used in this Agreement, the term “Fixed Bonus” refers
to a non-discretionary cash bonus, the eligibility for, and amount of which, is
approved by the Board and is dependent on certain objective factors or company
performance targets being met for the entire calendar year.



ii.
In each calendar year, Executive may, but is not required to, receive an
additional discretionary bonus, at the total discretion of the Comp Committee. 
Upon determination by the Comp Committee of such bonus to be paid, the Company
will pay the bonus amount as quickly as possible in lump sum, but no later than
March 15th following the end of said calendar year.  If Executive is awarded a
discretionary bonus for the final year of the Employment Period, Executive shall
still receive such bonus whether or not he is employed with the Company on the
date such bonus payment is to be distributed.



iii.
For the avoidance of doubt, any bonus compensation paid pursuant to this
subsection 3(b) shall not be deemed a part of Executive's Base Salary, nor
constitute an increase in Base Salary for purposes of subsection 3(a) above.



4.
Employee Benefits



a.
Benefits.  During the term of employment under this  Agreement, the Executive
shall be eligible to participate in the employee benefit plans and employee
compensation and fringe benefit programs maintained by Company, including life,
disability, health, accident and other insurance programs for employees and
eligible dependents, paid vacations, and similar plans or programs, as set forth
in the JMC Employment Handbook, subject in each case to the generally applicable
terms and conditions of the plan or program in question and to the discretion
and determinations of any person, committee or entity administering such plan or
program. Executive will be responsible for all costs related to his/her
retirement contributions.



b.
Paid Vacation and Other Vested Benefits Earned under JMC Employment Agreement:
Both Company and Executive acknowledge and agree that any accrued paid time off
(and any other vested benefits) earned by Executive pursuant to the JMC
Employment Agreement shall be transferred to ACY and shall be governed by ACY’s
plan going forward.

 
c.
Vacation and other Paid Leave: Executive will be entitled to 25 days of vacation
per calendar year.  The timing of any vacation should be coordinated with the
Board and/or other members of ACY’s executive leadership team to ensure that
business needs are adequately addressed during Executive’s absence. Executive
will also be entitled to other paid leave as required by federal, state or local
law and as set forth in the Company’s policies as in effect from time to time.



5.
Business Expenses and Travel.  During the term of employment under this
Agreement, the Executive shall be authorized to incur necessary and reasonable
travel, entertainment and other business expenses in  connection  with the 
Executive's  duties  hereunder.  The Company shall reimburse the Executive for
such expenses upon presentation of an itemized account and appropriate
supporting documentation, all in accordance with generally applicable policies
established by the Company.  Notwithstanding the Company's corporate travel
policy as set forth in the JMC Employee Handbook, flights within North America
and flight segments of five hours or less shall be booked in upgrade economy
class that provides extra legroom ("Economy Plus").  Flights of greater than
five hours will be booked in Economy Plus or Business Class, depending on
availability and cost.



SECOND PART:  COMPENSATION AND BENEFITS IN CASE OF TERMINATION


6.
Termination By Company Without Cause, Or By Executive For Good Reason.  In the
event that, during the term of this Agreement, the Executive's employment
terminates in a Qualifying Termination, as defined in Subsection (a), the
Executive shall be entitled to receive the payment amounts described in
Subsections (b) and (c), on the condition that Executive executes a general
release, the content of which will be mutually agreed to between Employer and
Executive at the time of the Qualifying Termination, in a form substantially
similar to the Severance Agreement and General Release attached as Exhibit B to
this Agreement.



a.
Qualifying Termination.  A Qualifying Termination occurs if:

i.
The Company terminates the Executive's employment for any reason other than
Cause (as described in Section 1(d)) or Disability (as described in Section
1(e)) of this Agreement; or

ii.
The Executive terminates his employment with the Company for Good Reason (as
described in Section 1(f)).



b.
Severance.  Upon a Qualifying Termination, Executive shall continue to be paid
on a semi-monthly basis the Executive's Base Compensation in effect on the date
of the employment termination from the date of such Qualifying Termination until
the date (“Severance Pay End Date”) that is the earlier of (i) twenty-four
months after such Qualifying Termination or (ii) the scheduled expiration date
of this Agreement.



c.
Mitigation Obligation.  In the event that a Qualifying Termination occurs, and
Executive obtains subsequent employment prior to the Severance Pay End Date, any
periodic severance payments described in paragraph 6b that are made after
commencement of the subsequent employment (“New Employment Start Date”) shall be
reduced by an amount equal to 75% of the base compensation received from
Executive's new employer during the period beginning on New Employment Start
Date and ending on the Severance Pay End Date.

--------------------------------------------------------------------------------





THIRD PART: SUCCESSORS, EXECUTIVE REPRESENTATIONS, MISCELLANEOUS PROVISIONS,
CODE SECTION 409A, SIGNATURE PAGE


7.
Successors



a.
ACY’s Successors.  ACY shall require any successor (whether direct or indirect
and whether by purchase, lease, merger, consolidation, liquidation or otherwise)
to all or substantially all of ACY’s business and/or assets, by an agreement in
substance and form satisfactory to the Executive, to assume this Agreement and
to agree expressly to perform this Agreement in the same manner and to the same
extent as ACY would be required to perform it in the absence of a succession. 
ACY’s failure to obtain such agreement prior to the effectiveness of a
succession shall be a breach of this Agreement and shall entitle the Executive
to all of the compensation and benefits to which the Executive would have been
entitled hereunder if ACY had involuntarily terminated the Executive's
employment without Cause or Disability, on the date when such succession becomes
effective. For all purposes under this Agreement, the term "ACY" shall include
any successor to ACY's business and/or assets that executes and delivers the
assumption agreement described in this Subsection (a) or that becomes bound by
this Agreement by operation of law.



b.
Executive's Successors.  This Agreement and all rights of the Executive
hereunder shall inure to the benefit of, and be enforceable by, the Executive's
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees, and legatees.



8.
Executive Representations.  Executive hereby represents and warrants to ACY that
(i) the execution, delivery and performance of this Agreement by Executive does
not and will not conflict with, breach, violate or cause a default under any
contract, agreement, instrument, order, judgment or decree to which Executive is
a party or by which he or she is bound, (ii) Executive is not a party to or
bound by any employment agreement, non-compete agreement, or confidentiality
agreement with any other person or entity (other than a Nondisclosure Agreement
with Executive's prior employer, the terms of which he has disclosed to ACY and
which he does not expect to materially interfere with the performance of his
obligations hereunder) and (iii) upon the execution and delivery of this
Agreement by ACY this Agreement shall be the valid and binding obligation of
Executive, enforceable in accordance with its terms.  Executive hereby
acknowledges and represents that he has had the opportunity to consult with
independent legal counsel regarding his rights and obligations under this
Agreement and that he fully understands the terms and conditions contained
herein.



9.
Code Section 409A



a.
The parties hereto intend that all benefits and payments to be made to the
Executive hereunder will be provided or paid to him in compliance with all
applicable provisions of Code Section 409A. This Agreement shall be construed
and administered in accordance with such intent. If any provision of this
Agreement (or of any award of compensation) would cause Executive to incur any
additional tax or interest under Code Section 409A, the Parties will negotiate
in good faith to amend this Agreement as necessary to comply with Section 409A
in a manner that preserves the original intent of the Parties to the extent
reasonably possible.  No action or failure to act, pursuant to this Section 9,
shall subject ACY to any claim, liability, or expense, and the Company shall not
have any obligation to indemnify or otherwise protect the Executive from the
obligation to pay any taxes pursuant to Section 409A of the Code.



b.
A termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits that are considered nonqualified deferred compensation under Code
Section 409A upon or following a termination of employment unless such
termination is also a "separation from service" within the meaning of Code
Section 409A, and, for purposes of any such provision of this Agreement,
references to a "termination," "termination of employment" or like terms shall
mean "separation from service." The determination of whether and when a
separation from service has occurred for purposes of this Agreement shall be
made in accordance with the presumptions set forth in Section 1.409A-1(h) of the
Treasury Regulations.



c.
For purposes of Section 409A, each payment made after termination of employment,
including any COBRA continuation reimbursement payments, will be considered one
of a series of separate payments.



d.
Any amount that the Executive is entitled to be reimbursed under this Agreement
that may be treated as taxable compensation, including any gross-up payment,
will be reimbursed to the Executive as promptly as practical and in any event
not later than the end of the calendar year following the calendar year in which
the expenses are incurred. The amount of the expenses eligible for reimbursement
during any calendar year will not affect the amount of expenses for
reimbursement in any other calendar year, except as may be required pursuant to
an arrangement providing for the reimbursement of expenses referred to in
Section 105(b) of the Code.



e.
 Unless this Agreement provides a specified and objectively determinable payment
schedule to the contrary, to the extent that any payment of Base Salary, Base
Compensation, or other compensation is to be paid for a specified continuing
period of time beyond the date of termination of the Executive's employment in
accordance with the Company's payroll practices (or other similar term), the
payments of such Base Salary, Base Compensation, or other compensation shall be
made on a semi-monthly basis.



10.
Miscellaneous Provisions



a.
Amendment and Waiver.  No provision of this Agreement shall be modified, waived,
or discharged unless the modification, waiver or discharge is agreed to in
writing and signed by the Executive and by an authorized officer of the Company
(other than the Executive). No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.



b.
 Complete Agreement. This Agreement embodies the complete agreement and
understanding among the parties and supersedes and preempts any prior
understandings, agreements or representations by or among the parties (whether
written or oral, and whether express or implied), which may have related to the
subject matter hereof in any way.



c.
Choice of Law. The validity, interpretation, construction, and performance of
this Agreement shall be governed by the laws of the State of California.



d.
Severability.  Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.  In the
event any ruling of any court or governmental authority calls into question the
validity of any portion of this Agreement, the parties hereto shall consult with
each other concerning such matters and shall negotiate in good faith a
modification to this Agreement which would obviate any such questions as to
validity while preserving, to the extent possible, the intent of the parties and
the economic and other benefits of this Agreement and the portion thereof whose
validity is called into question.



e.
Arbitration.  Any dispute or controversy arising out of the Executive's
employment relationship with ACY, or the termination thereof, or the validity,
enforcement, or breach of this Agreement (including this section) shall be
resolved by binding  arbitration, in accordance with the then-applicable
National Employment Dispute Resolution rules ("Rules") of the American
Arbitration Association (which can be viewed at
www.adr.org/aaa/faces/rules), provided, however, that nothing in this
arbitration provision shall prevent either the Executive or the Company from
seeking interim or temporary injunctive or equitable relief from a court of
competent jurisdiction pending arbitration, nor shall this Section 11(e) require
arbitration of disputes or claims that are excluded from coverage by law. The
arbitration shall take place in the San Francisco Bay Area, California, and,
notwithstanding anything to the contrary in the Rules, shall be conducted by one
(1) arbitrator.  The arbitrator shall be chosen in accordance with the selection
procedures set forth in the Rules.  Judgment may be entered on the arbitrator's
award in any court having jurisdiction. ACY and Executive agree that any dispute
in arbitration will be brought on an individual basis only, and not on a class,
collective, or representative basis on behalf of others (this specific agreement
to be referred to as the “Class Action Waiver.”)  The Class Action Waiver does
not apply to any claim that Executive brings on behalf of both himself and
others under the California Private Attorneys General Act.



f.
 Attorneys' Fees.  If any action is brought to enforce the rights and
obligations set forth herein, the prevailing party shall be entitled to receive
all of the fees and costs, including reasonable attorneys' fees, incurred in the
action.  Any fees and costs awarded under this provision shall be in addition to
any other relief awarded to the prevailing party.



g.
Assignment.  This Agreement is binding upon and shall be for the benefit of the
successors and assigns of the Company, including any corporation or any other
form of business organization with which the Company may merge or consolidate,
or to which it may transfer substantially all of its assets.  The Executive
shall not assign his interest in this Agreement or any part thereof.



h.
 Employment Taxes.  All payments made pursuant to this Agreement shall be
subject to withholding of applicable taxes.



i.
Counterparts:  This Agreement may be executed in separate counterparts, each of
which is deemed to be an original and all of which taken together constitute one
and the same agreement.



j.
Notices.  Any notice provided for in this Agreement shall be in writing and
shall be either personally delivered, or mailed by first class mail, return
receipt requested, or emailed at the following address



To Executive:
Michael Magnusson
Two Clark Drive, Apt. 217
San Mateo, CA 94401


To ACY or JMC:
Chairman of the Board of Directors
AeroCentury Corp.
1440 Chapin Avenue #310,
Burlingame, CA 94010


Any notice under this Agreement shall be deemed to have been received when
personally delivered or  three (3) days after it is sent via email or deposited
in the U.S. mail, as specified above.  Either party may change its address for
notices by giving notice to the other party in the manner specified in this
Section.


[remainder of page intentionally blank]

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.  Executive represents that he has consulted (or has had the
opportunity to consult) with his own counsel prior to execution of this
Agreement.




EXECUTIVE
MICHAEL MAGNUSSON


________________________________


COMPANY
AEROCENTURY CORP.


________________________________
By:  Toni M. Perazzo, Sr. Vice President - Finance


JMC
_______________________________
By: Michael G. Magnusson, Managing Director





--------------------------------------------------------------------------------







ATTACHMENT A
EXECUTIVE CONFIDENTIALITY AGREEMENT


("Executive") in consideration of his employment by AeroCentury Corp. (“ACY”)
represents and agrees with ACY as follows:


1. Executive understands that the ACY is engaged in a continuing business of
aircraft leasing businesses. Executive further understands that in his position
with ACY he will have access to and, in some cases, develop or derive
confidential and proprietary information of ACY, its clients and business
associates.


2. Executive understands and acknowledges that his employment by ACY creates a
fiduciary relationship of confidence and trust with respect to all proprietary
business information of a confidential nature that may be disclosed to him or
developed or derived by him which relates to the business of ACY, its customers
and its business associates. Such proprietary, confidential business information
is the property of the Company, its clients and/or its business associates and
includes but is not limited to product, research and investment plans,
inventions, formulas, processes, technology, designs, business strategies,
financial information, marketing and advertising materials, sales and profit
figures, other Executives' personnel information, customer or client identifying
information (including but not limited to customer lists),   particular customer
or client requirements, business forecasts, and other technical and business
information, except as may be required by law.


3. At all times, both during his employment and after its termination, Executive
agrees to keep and hold all proprietary, confidential business information in
strict confidence and trust, and agrees not to use or disclose any such
proprietary, confidential business information without the prior written consent
of ACY, except as may be required to perform his work for ACY or required by
law. Upon termination of his employment with ACY, for whatever reason, Executive
agrees to promptly deliver to ACY all documents and materials of whatever nature
belonging to ACY which pertain to his work at ACY and agrees further that he
will not take with him any documents or materials or copies thereof containing
any proprietary, confidential business information.
4.    Executive acknowledges that in the event of breach or threatened breach of
this Confidentiality Agreement by him, ACY may suffer irreparable harm and will
therefore be entitled to injunctive relief to enforce this Agreement, and in the
event ACY prevails in any proceeding in connection therewith, Executive agrees
to pay to ACY all costs and expenses including reasonable attorney's fees
incurred in connection therewith.
 
5. This Agreement will be governed and interpreted in accordance with the laws
of the State of California.


AEROCENTURY CORP. EXECUTIVE


__________________________ _________________________________
BY:  Sr. Vice President, Finance Michael Magnusson
 
 

--------------------------------------------------------------------------------





EXHIBIT B
FORM OF SEPARATION AGREEMENT


SEPARATION AGREEMENT AND RELEASE OF ALL CLAIMS
This Separation Agreement and Release of All Claims ("Separation Agreement") is
made and entered into by and between MICHAEL MAGNUSSON, an individual residing
at 2 Clark Drive, Apt. 305, San Mateo CA 94401.  ("Executive") and AEROCENTURY
CORP. a corporation with its principal place of business at 1440 Chapin Avenue,
Suite 310, Burlingame, CA 94010  ("Employer" or "Company") to establish the
terms and conditions of Executive's separation from Employer.  Executive and
Employer hereby agree as follows:


1.  Separation Date.  Executive's employment with the Company will cease on [  ]
("Separation Date").  Executive hereby resigns, effective as of the Separation
Date, as an Executive of the Company.
2.  Compensation.  Executive has been paid all salary, accrued vacation, and
other benefits due to Executive through the Separation Date.  The Company will
reimburse Executive for his final expenses in the amount of [  ] within five (5)
business days of the receipt of this signed Separation Agreement.
3.  Separation Payment.  Employer agrees to pay Executive on a semi-monthly
basis Executive's Base Salary in effect on the Separation Date, [specify amount]
for the period of time from the Separation Date until December 31, 2021, which
is the end of the term  specified in Executive's Agreement to which this
Separation Agreement is attached.  Accordingly, Employer will pay [specify how
many months between separation and such end of term] base salary, [specify
amount to be paid twice a month based on Base Salary in effect at time of
separation] per month, totaling the gross sum of $ [    ], reduced by all
legally required and previously authorized deductions and withholdings 
("Separation Pay").  The Company's obligation to provide Executive with the
Severance Pay shall be suspended until the expiration of the seven-day
revocation period described in section 17(g).
4.  Health Insurance.  Executive acknowledges that his eligibility to
participate in Employer's current group health insurance policy will cease on
the last day of the calendar month in with the Separation Date occurs.  Any
employer contributions to Executive's group health insurance will cease as of
the Separation Date.  Executive understands that after such date, he may have
rights under the Consolidated Omnibus Budget Reconciliation Act of 1985
("COBRA") that allow him to continue participating in Employer's health plan.
Executive acknowledges that nothing in this section 4 shall prohibit Employer
from changing, withdrawing, or in any way modifying its group health plans, and
nothing herein shall be construed as a guarantee of payment of any particular
claim submitted by Executive to such plans.
5. Sole Consideration.  It is understood and agreed that the Separation Pay
constitute(s) the sole consideration for and settlement in full of any and all
potential claims by Executive against Employer and that Executive would not be
entitled to receive any portion of the sums set forth in section 3 above absent
this Separation Agreement.
6.  Executive’s Release.  The parties understand and agree that this Separation
Agreement resolves and settles all obligations and differences between Employer
and its past and present owners, partners, investors, officers, directors,
stockholders, affiliates, predecessors, successors, assigns, agents, employees,
representatives and attorneys (the "Released Parties") on the one hand, and
Executive, and for each of Executive's past and present agents, assigns,
transferees, heirs, spouses, relatives, executors, attorneys, administrators,
employees, predecessors, affiliates, successors, insurers, and representatives
("Releasors") on the other hand, arising out of Executive's employment with
Employer and the cessation of that employment.  This is a compromise settlement
of all claims and therefore does not constitute an admission of liability on the
part of the Releasees or Executive, or an admission, directly or by implication,
that the Releasees or Executive have individually or collectively violated any
law, rule, regulation, contractual right or any other duty or obligation.  
Releasors irrevocably and unconditionally waive, release and forever discharge,
the Releasees from all claims for relief, causes of action and liabilities,
known or unknown, that Releasors have or may have against any of the Releasees
individually and/or collectively, arising out of, relating to, or resulting
from, any events occurring prior to the execution of this Separation Agreement
including, but not limited to, any claims for relief, causes of action and
liabilities arising out of, relating to, or resulting from, Executive's
employment with Employer or the cessation of that employment.  Nothing contained
herein or elsewhere in this Separation Agreement shall constitute any release or
waiver by Executive of any rights to seek specific performance of any provision
of this Separation Agreement or to bring any action or claim based on any breach
of any covenant contained in this Separation Agreement.
7.  Executive's Waiver of Potential and Actual Claims.  It is understood and
agreed that the total amount specified in paragraph 3 above, constitutes the
sole consideration for and settlement in full of any and all claims by Executive
against the Released Parties, including claims for costs and attorneys' fees. 
It is expressly understood by Executive that among the various rights and claims
being waived in this release are all claims for breach of any implied or express
contract or covenant; claims for promissory estoppel; claims of entitlement to
any pay (other than the consideration promised in paragraph 3); claims of
wrongful denial of insurance and employee benefits, including, but not limited
to claims for benefits or monies under Employer's benefit plans or any other
plan; claims for wrongful termination, public policy violations, defamation,
invasion of privacy, fraud, misrepresentation, emotional distress or other
common law or tort causes of action; claims of harassment, retaliation or
discrimination under federal, state, or local law; claims based on any federal,
state or other governmental statute, regulation or ordinance, including, without
limitation, Title VII of the Civil Rights Act of 1964, as amended, the Civil
Rights Act of 1866, the Civil Rights Act of 1871, the Civil Rights Act of 1991,
the Americans with Disabilities Act, the Family and Medical Leave Act, the
National Labor Relations Act, the Older Worker's Benefit Protection Act, the
Employee Retirement Income Security Act, the Age Discrimination in Employment
Act of 1967, 29 U.S.C.  § 621, et seq., the California Fair Employment and
Housing Act, the California Family Rights Act, the California Constitution,
and/or the California Labor Code, including wage and hour issues and claims
arising under Labor Code Section 132a.  This release does not affect vested
retirement benefits, benefits to which Executive is entitled under COBRA, any
claims for workers’ compensation benefits, or any other claims that cannot be
released or waived as a matter of law. This includes the right to file a charge
with any administrative agency (such as the U.S. Equal Employment Opportunity
Commission or state fair employment practices agency), provide information to an
agency, or otherwise participate in an agency investigation or other
administrative proceeding. however, Executive does waive and release Executive's
right to any monetary recovery or other personal relief should the EEOC or any
other agency pursue claims on Executive's behalf.  This release also does not
apply to any claim brought to challenge the validity of this Separation
Agreement under the ADEA, to enforce the terms of this Separation Agreement, or
for claims that arise under the ADEA after the Separation Agreement becomes
effective pursuant to section 17(g).  The parties acknowledge that Executive may
be required to respond to subpoena(s) to the extent required by law and
Executive agrees that Executive will give prompt written notice to Employer at
such time that such involvement is requested of Executive.
8.  Waiver Under CCP § 1542.  Executive waives all rights under § 1542 of the
California Civil Code, which section has been fully read and understood by
Executive or explained to him by his counsel.  Section 1542 provides as follows:


A general release does not extend to claims that the creditor or releasing party
does not know or suspect to exist in his or his favor at the time of executing
the release, that if known by him or his must have materially affected his or
his settlement with the debtor or released party.


9.  Confidential Information Obligation.  Executive agrees that he will keep
confidential all matters, documents and information disclosed to him by the
Employer or to which he has or had access and will not at any time disclose such
materials and information to third parties or use or attempt to use any such
materials and information in any manner which may injure or cause loss or may be
calculated to injure or cause loss, whether directly or indirectly, to the
Employer.  By the Separation Date, Executive shall return to Employer, and will
not retain any copies of, all documents, information and other property of
Employer or Employer's customers or partners in his possession or control,
including, but not limited to: files, notes, memoranda, correspondence,
agreements, draft documents, notebooks, logs, drawings, records, plans,
proposals, reports, forecasts, financial information, specifications,
computer-recorded information, tangible property and equipment, credit cards,
entry cards, identification badges and keys, and any materials of any kind that
contain or embody any proprietary or confidential information of Employer or
Employer's customers or partners (and all reproductions thereof in whole or in
part).  Executive agrees to make a diligent search for any documents,
information and property (as described above) in his possession or control prior
to the Separation Date.  Nothing in this Separation Agreement shall prohibit
Executive from publicly disclosing that he worked for the Company and to
publicly disclose the work he performed, services he provided and
accomplishments he achieved while working for the Company.


10.  Nondisparagement.  The parties agree that they will not, at any time now or
in the future, disparage or discredit the other or any of Employer's directors,
officers and employees in any communication.
11.  References and Employment Verification.  Executive agrees that he will
direct all requests for verification of his employment with Employer to Toni
Perazzo at Employer.  Employer agrees that it will instruct Toni Perazzo and any
successor to the position Perazzo currently holds, to respond to inquiries
regarding Executive's employment with Employer by giving the dates of
Executive's employment with Employer and the last position held by Executive. 
If Employer is required by law to provide other or different information
regarding Executive's employment with Employer, nothing in this Separation
Agreement will require Employer to violate that legal requirement.  In the event
Executive directs any request for information regarding his employment with
Employer to anyone other than Toni Perazzo or his successor, Employer will not
be legally responsible for any responses to said information request(s).


12.  Attorneys' Fees.  It is fully understood and agreed that each party shall
pay that party's own attorneys' fees and costs, if any.


13.  Arbitration.  It is understood and agreed that if, at any time, a violation
of any term of this Separation Agreement is asserted by any party hereto or any
dispute arises hereunder or related hereto, the parties shall submit such
dispute to binding arbitration before a sole arbitrator in the San Francisco Bay
Area, California.  Such arbitration shall be governed by the American
Arbitration Association's National Rules for the Resolution of Employment
Disputes, which can be viewed at www.adr.org/aaa/faces/rules.  The prevailing
party shall be entitled to recover its reasonable costs and attorneys' fees. 
The parties agree that judgment upon any such award may be ordered in a court
properly having jurisdiction over such claims.


14.  Governing Law.  This Separation Agreement shall be interpreted, enforced
and governed by the laws of the State of California without reference to
conflicts of laws principles.


15.  Waiver of Age Claims under the Age Discrimination in Employment Act
(ADEA).  Executive fully understands, acknowledges and agrees that he:


a)
is granted a full twenty one (21) days within which to consider this Separation
Agreement before executing it;

b)
 has carefully read and fully understands all of the terms and provisions of
this Separation Agreement;

c)
 is, through this Separation Agreement, releasing the Released Parties from any
and all claims he may have against any of the Released Parties;

d)
 knowingly and voluntarily agrees to all of the terms and provisions of this
Separation Agreement;

e)
 knowingly and voluntarily intends to be legally bound by all of the terms and
provisions of this Separation Agreement;

f)
was advised to, and has been given an opportunity to, consult an attorney of his
choice before executing this Separation Agreement;

g)
 has a period of seven (7) days following his execution of this Separation
Agreement to revoke this Separation Agreement and has been and hereby is advised
in writing that this Separation Agreement will not become effective and
enforceable until the revocation period has expired; and

h)
 understands that any claims under the Federal Age Discrimination in Employment
Act of 1967, 29 U.S.C.  § 621 et seq., that may arise after the date this
Separation Agreement is executed by Executive are not waived.



15. Informed and Voluntary Execution of Separation Agreement.  Executive
acknowledges and agrees that (i) he has been advised that this Separation
Agreement is a final and binding legal document, (ii) he has had reasonable and
sufficient opportunity to consult with an independent legal representative of
his own choosing before signing this Separation Agreement, (iii) he has either
(A) so consulted with such an independent legal representative of his own
choosing or (B) freely, independently and voluntarily declined to do so, and
(iv) in signing this Separation Agreement he has acted voluntarily of his own
free will and has not relied upon any representation made by the Employer
regarding this Separation Agreement's subject matter or its effect.


16.  No Assignment of Claims. Executive represents and warrants that he has not
transferred or assigned to any person or entity any rights, claims and/or causes
of action released herein.


17.  Successors. It is understood and agreed that this Separation Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
heirs, administrators, representatives, including, but not limited to,
attorneys, executors, successors, and assigns.


18.  Severability. The parties agree that if any provision of this Separation
Agreement is declared or determined by any court of competent jurisdiction to be
illegal, invalid, or unenforceable, the legality, validity, and enforceability
of the remaining parts, terms, or provisions shall not be affected thereby, and
said illegal, unenforceable or invalid part, term, or provision shall be deemed
not to be part of this Separation Agreement.


19.  Ambiguity. It is agreed that the general rule pertaining to the
construction of contracts, that ambiguities are to be construed against the
drafter, shall not apply to this Separation Agreement.


20.  Entire Separation Agreement.Except as specifically stated herein, this
Separation Agreement sets forth the entire Separation Agreement between the
parties relating to the rights herein and the obligations herein assumed, and
supersedes any and all previous negotiations, separation agreements and/or
understandings of any kind relating to the subject matter hereof.  Any oral
representations or modifications concerning this Separation Agreement shall be
of no force or effect.  This Separation Agreement can be modified only in the
form of a writing signed by both parties hereto.


21.  No Claims.The Company represents that it is not aware of any claims it may
have against Executive.


HAVING READ the foregoing, consisting of this and _____ other typewritten pages,
the parties hereby voluntarily sign below and execute this Separation Agreement.


PLEASE READ CAREFULLY.  THIS SEPARATION AGREEMENT INCLUDES THE RELEASE OF ALL
KNOWN AND UNKNOWN CLAIMS.


DATED:_________________
"EXECUTIVE"
By:_________________________________
       Michael Magnusson
 
 
 
DATED:_________________
"EMPLOYER"
AEROCENTURY CORP.
 
By:_________________________________
 
Its: _________________________________


